PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chapman
Application No. 15/619,873
Filed: 12 Jun 2017
For: ADAPTER TOOL WITH MULTIPLE ATTACHMENTS

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the 37 CFR 1.137(a), filed May 19, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to properly respond to the restriction requirement, mailed March 1, 2019, which set a two month period with extensions of time available under 37 CFR 1.136(a) for reply.  On August 30, 2019, applicant purchased a four month extension of time, but failed to file a proper election. On September 4, 2019, the Office mailed a Notice of Abandonment.

Applicant filed a petition under 37 CFR 1.137(a) on September 10, 2019. The September 10, 2019 petition under 37 CFR 1.137(a) was dismissed on January 31, 2020 because the petition fee was not paid. Applicant filed a renewed petition under 37 CFR 1.137(a) on April 6, 2022, which was dismissed on May 9, 2022 because it was filed over 2 years and 2 months after the January 31, 2020 decision on petition was mailed. The present renewed petition was filed on May 19, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Applicant has submitted a reply to the March 1, 2019 restriction requirement in the form of an election (on April 6, 2022), the petition fee of $525 (on April 6, 2022), and an acceptable explanation of the circumstances giving rise to the failure to file a timely reply to the March 1, 2019 restriction requirement, the delay in filing an initial petition to revive the application, and the delay in filing the renewed petitions (on May 19, 2022). The entire delay appears to be unintentional. Accordingly, the petition under 37 CFR 1.137(a) is granted.

After the mailing of this decision, the file will be referred to Technology Center G.A.U. 3723 for the examiner of record’s consideration of the election, filed April 6, 2022.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET